Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 36 has been renumbered 38.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 34, it unclear clear what the structural relationship is between the limitations “two lines that intersect with other” as recited in line 3 of claim 34 and the rest of the storage element.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10566523 (523). Although the claims at issue are not identical, they are not patentably distinct from each other because, regarding claim 1, (523) recites (claim 1) a storage element comprising: a first layer (a storage layer) with a magnetization direction that is changeable by a current; a second layer (pinned magnetization layer) provided on a first side of the first layer; an intermediate layer (tunnel insulation layer) provided between the first layer and the second layer; and a third layer (spin barrier layer) provided on a second side of the first layer opposite the first side, wherein the first layer (storage layer) includes at least Co, Fe and B, (claim 1) and wherein the third layer includes at least Mg and O (claim 1).  
Regarding claim 22, (523) recites the intermediate layer (tunnel insulation layer) includes a same material as the third layer (claim 7).  
Regarding claims 23-24 and 26, (523) does not explicitly teach a thickness of the intermediate layer is less than, equal to 1.5 nm or a thickness of the first layer is in a range of 1 nm to 10 nm or a thickness of the second layer is in a range of 1 nm to 40 nm.
 Parameters such as thickness of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the layers as claimed in the claims of (523) in order to make a storage element. 
Regarding claim 25, (523) recites a total content of Co and Fe in the first layer is 60 atom% or more (claim 19).
 Regard claim 27, (523) recites the second layer (pinned magnetization layer) has a laminate structure (claim 14).  

Regarding claim 29, (523) recites the fourth layer (nonmagnetic layer) includes at least one of Ru, Re, Ir and Os (claim 21).  
Regarding claim 30 (523) does not explicitly recite a thickness of the fourth layer is in a range of 0.5 nm to 2.5 nm. 
Parameters such as thickness of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the layer as claimed in the claims of (523) in order to make a storage element.  
Regarding claim 31 (523) recites the fifth layer includes at least one of Co, CoFe, and CoFeB, and the sixth layer includes at least one of Co, CoFe, and CoFeB (claim 20).  
Regarding claim 32 (523) does not recite a thickness of the fifth layer is in a range of 1 nm to 5 nm.
Parameters such as thickness of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the layer as claimed in the claims of (523) in order to make a storage element.   
Regarding claim 33 (523), recites the third layer (spin barrier layer is formed on one side of the storage layer, hence in contact) in contact with the first layer.  

Regarding claim 35, (523) recites the intermediate layer includes a same material as the third layer (claim 7).  
Regarding claims 36-37, (523) does not explicitly recite a thickness of the intermediate layer is less than or equal to 1.5 nm, or a thickness of the first layer is in a range of 1 nm to 10 nm. 
Parameters such as thickness of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the layer as claimed in the claims of (523) in order to make a storage element.   
Regarding claim 38, (523) substantially recites claim 36 including a total content of Co and Fe in the first layer is 60 atom% or more.
Parameters such as thickness of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the layer as claimed in the claims of (523) in order to make a storage element.  

  Regarding claim 40, (523) recites the third layer is in contact with the first layer (spin barrier layer is formed on one side of the storage layer, hence in contact).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.